 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAMIEN LEE DAVIS,                                  No. 2:18-cv-02894-CKD-P
12                        Plaintiff,
13            v.                                         ORDER
14    R. MIRANDA,
15                        Defendant.
16

17           Plaintiff is a California inmate appearing pro se in this civil rights action that was removed

18   from state court on October 31, 2018. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20      I.         Screening Standard

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

26           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

27   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

28   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
                                                        1
 1   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 2   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 3   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 4   Cir. 1989); Franklin, 745 F.2d at 1227.

 5            In order to avoid dismissal for failure to state a claim a complaint must contain more than

 6   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 7   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 8   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 9   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

10   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

11   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

12   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

13   at 678. When considering whether a complaint states a claim upon which relief can be granted,

14   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

15   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

16   U.S. 232, 236 (1974).

17      II.      Allegations in the Complaint

18            Plaintiff generally alleges that, while an inmate at High Desert State Prison between

19   January 1, 2016 and the present, his medical needs were not adequately addressed by defendant

20   R. Miranda, a Physician’s Assistant, which caused him “irreparable physical deformation.” ECF
21   No. 1 at 9. The complaint contains no other factual details other than a passing reference to

22   plaintiff’s “lumbar spinal detriment.” Id. at 15. This case was removed from state court based on

23   plaintiff’s allegations that defendant Miranda violated plaintiff’s Eighth Amendment right to be

24   free from cruel and unusual punishment based on his deliberate indifference to plaintiff’s medical

25   needs. ECF No. 1 at 9. Plaintiff also appears to be alleging separate state law causes of action

26   based on breach of contract, intentional tort, fraud, and general negligence. ECF No. 1 at 11-16.
27   However, the facts supporting each of these allegations are also sparse or non-existent. By way

28   of remedy, plaintiff seeks compensatory and punitive damages.
                                                        2
 1      III.      Legal Standards

 2             To the extent that plaintiff is seeking to raise an Eighth Amendment deliberate

 3   indifference claim against defendant Miranda, he is advised of the following legal standards.

 4   Denial or delay of medical care for a prisoner’s serious medical needs may constitute a violation

 5   of the prisoner’s Eighth and Fourteenth Amendment rights. Estelle v. Gamble, 429 U.S. 97, 104-

 6   05 (1976). An individual is liable for such a violation only when the individual is deliberately

 7   indifferent to a prisoner’s serious medical needs. Id.; see Jett v. Penner, 439 F.3d 1091, 1096 (9th

 8   Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002); Lopez v. Smith, 203 F.3d 1122,

 9   1131-32 (9th Cir. 2000).

10             In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

11   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other

12   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

13   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

14   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

15   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

16   existence of an injury that a reasonable doctor or patient would find important and worthy of

17   comment or treatment; the presence of a medical condition that significantly affects an

18   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

19   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.

20             Second, the plaintiff must show the defendant’s response to the need was deliberately
21   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act

22   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

23   indifference. Id. Under this standard, the prison official must not only “be aware of facts from

24   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

25   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective

26   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A
27   showing of merely negligent medical care is not enough to establish a constitutional violation.

28   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106. A
                                                           3
 1   difference of opinion about the proper course of treatment is not deliberate indifference, nor does

 2   a dispute between a prisoner and prison officials over the necessity for or extent of medical

 3   treatment amount to a constitutional violation. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058

 4   (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Furthermore, mere delay of

 5   medical treatment, “without more, is insufficient to state a claim of deliberate medical

 6   indifference.” Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

 7   Where a prisoner alleges that delay of medical treatment evinces deliberate indifference, the

 8   prisoner must show that the delay caused “significant harm and that Defendants should have

 9   known this to be the case.” Hallett, 296 F.3d at 745-46; see McGuckin, 974 F.2d at 1060.

10      IV.      Analysis

11            The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

12   which relief can be granted under federal law. There are no facts in the complaint identifying

13   plaintiff’s serious medical need. Jett, 439 F.3d at 1096 (citations omitted). Nor are there any

14   facts identifying defendant Miranda’s specific act or omission related to plaintiff’s medical need.

15   Id. Therefore, plaintiff’s complaint must be dismissed. The court will, however, grant leave to

16   file an amended complaint.

17            If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

18   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

19   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

20   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.
21   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

22   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

23   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

24   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

25            Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

26   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
27   complaint be complete in itself without reference to any prior pleading. This is because, as a

28   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
                                                          4
 1   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 2   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 3   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 4       V.      Plain Language Summary for Pro Se Party

 5            The following information is meant to explain this order in plain English and is not

 6   intended as legal advice.

 7            Your complaint does not contain sufficient details to determine whether any violation of

 8   federal law was committed by any named defendant. This problem may be fixable so you are

 9   being given the chance to file an amended complaint within 30 days from the date of this order if

10   you so choose.

11            In accordance with the above, IT IS HEREBY ORDERED that:

12            1. Plaintiff’s complaint is dismissed.

13            2. Plaintiff is granted thirty days from the date of service of this order to file an amended

14   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

15   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

16   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

17   amended complaint in accordance with this order will result in a recommendation that this action

18   be dismissed.

19   Dated: May 22, 2019
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27   12/davi2894.14.new.docx

28
                                                         5
